04/10/2018


                                          DA 16-0211
                                                                                           Case Number: DA 16-0211

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2018 MT 85N



CITY OF MISSOULA,

               Plaintiff and Appellee,

         v.

TODD P. JORDAN,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Fourth Judicial District,
                       In and For the County of Missoula, Cause No. DC 16-18
                       Honorable Robert L. Deschamps, III, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Deborah S. Smith, Assistant Appellate
                       Defender, Helena, Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, Micheal S. Wellenstein,
                       Assistant Attorney General, Helena, Montana

                       James P. Nugent, Missoula City Attorney, Gary L. Henricks, Deputy City
                       Attorney, Missoula, Montana



                                                   Submitted on Briefs: March 21, 2018

                                                              Decided: April 10, 2018


Filed:

                       __________________________________________
                                         Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1        Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2        Todd Jordan (Jordan) appeals from the February 26, 2016 order of the Fourth

Judicial District Court, Missoula County, affirming the Missoula City Court’s Order

following a revocation hearing issued January 13, 2016. We reverse and remand.

¶3        On September 17, 2012, Jordan was charged with two counts of misdemeanor

criminal mischief and one count of misdemeanor conspiracy to commit criminal mischief

which was dismissed prior to trial. Following a jury trial, Jordan was convicted of the two

remaining counts of misdemeanor criminal mischief. The Municipal Court sentenced

Jordan to the following: six-months in jail, all suspended, on each offense to run

consecutive and a $500 fine for each count. The Municipal Court also imposed a $110

surcharge for each offense, a $50 prosecution fee, $105.85 in restitution, and 566 hours of

community service. Jordan appealed to the District Court and the sentence was stayed

pending appeal. Subsequent to Jordan’s counsel filing an Anders brief, the District Court

entered its Order Denying Motion to Withdraw, Order Dismissing Appeal, Order of

Remand and Lifting Stay on March 10, 2015. Jordan did not appeal the District Court’s

orders.



                                             2
¶4     On remand, for an unknown reason the Municipal Court held a new sentencing

hearing on April 8, 2015 and imposed a new sentence identical to the prior sentence with

the exception the monthly payment start date was modified to May 1, 2015—it was

previously ordered to start October 10, 2014.

¶5     On November 24, 2015, the City of Missoula filed a petition to revoke Jordan’s

suspended sentence, alleging he violated the sentence by failing to complete community

service, failing to pay fines, fee, and/or costs, and failing to pay restitution. Following a

hearing, the Municipal Court issued its Order on January 13, 2016, finding Jordan violated

conditions of his suspended sentence by failing to complete his community service, failing

to pay fines, fees and costs, and failing to pay restitution. The Municipal Court then

re-sentenced Jordan imposing a six-month sentence with all but thirty days suspended for

the first criminal mischief charge and a six-month sentence with all but ten days suspended

for the second criminal mischief charge. The Municipal Court also required Jordan to

“complete 100 hours of community service” with fifty hours being completed “within 3

months of sentencing and 50 hours each three months thereafter,” to “pay an additional

prosecution fee of $50.00,” noted “restitution is waived with completion of 40 hours of

community service,” and ordered “previous fines/surcharges/restitution are re-imposed;

payments of $25.00 will be made monthly starting 3/31/2016.” Jordan appealed this Order

to the District Court and the District Court ultimately affirmed the Municipal Court’s

decision. From this affirmation, Jordan appeals.

¶6     With regard to Jordan’s appeal from Municipal Court, the District Court acted as an

intermediate appellate court. The scope of a district court’s review on intermediate appeal

                                             3
is confined to review of the record and questions of law. We review a district court’s

appellate decisions under the applicable standard of review as if originally appealed to this

Court. City of Helena v. Grove, 2017 MT 111, ¶ 4, 387 Mont. 378, 394 P.3d 189.

¶7     Jordan asserts the District Court erred in affirming the Municipal Court’s Order in

three ways: (1) the Municipal Court lacked authority to revoke Count 1 as the sentence

expired before the City filed the revocation petition, (2) the Municipal Court imposed a

new $50 prosecution cost not authorized by § 46-18-203(7), MCA, and (3) the Municipal

Court failed to credit Jordan for three days of pre-trial jail time as required by

§ 46-18-403(1), MCA.

¶8     Jordan asserts the sentence imposed by the Municipal Court on the first count of

criminal mischief expired before the City filed its petition to revoke. Jordan further asserts

that the 100-hour community service requirement by the Municipal Court’s order requiring

all the hours be completed within six months of sentencing has likewise expired.

¶9     Section 46-18-203(2), MCA, requires a petition for revocation be filed prior to the

sentence expiring. The City concedes it “had no authority to petition to revoke Jordan’s

6-month suspended sentence for the first count of criminal mischief and the municipal court

had no authority to revoke Jordan’s expired sentence.” The City further asserts the matter

should be remanded to the Municipal Court to amend its revocation and sentencing order

to strike the sentence imposed for the first count of criminal mischief, including the

six-month jail sentence with all but thirty days suspended, the $500 fine, and the $110

surcharge. The City, however, does not concede the Municipal Court intended Jordan’s

community service obligation to apply only to the first count of criminal mischief. The

                                              4
City contends if this Court determines the Municipal Court’s intention is unclear regarding

the imposition of community service the matter should be remanded to clarify the order.

¶10    We agree. As such, we remand this matter to the Municipal Court to modify the

revocation and sentencing order to strike the sentence imposed for the first count of

criminal mischief, including the six-month jail sentence with all but thirty days suspended,

the $500 fine and the $110 surcharge. Further, the Municipal Court should clarify its order

regarding the imposition of 100 hours of community service as it pertains to each Count 1

and Count 2.

¶11    Jordan asserts upon revocation, the Municipal Court imposed a new $50 prosecution

cost not authorized by § 46-18-203(7), MCA. The City responds, “contrary to Jordan’s

claim, in its order, the municipal court did not re-impose the $50 cost of prosecution

ordered in the original sentence. . . . Accordingly, Jordan is only responsible for $50 in

prosecution costs.” The City then admits “the municipal court’s order could have been

clearer” and advocates upon “remand the municipal court should clearly state in the

amended revocation and sentencing order that Jordan is only responsible for $50 in

prosecution cost.” We agree the Municipal Court’s order could have been clearer and

prosecution fees are not permitted with regard to a revocation pursuant to § 46-18-203(7),

MCA. As such, it is appropriate to remand to the Municipal Court to amend its sentencing

and revocation order to clearly reflect Jordan is only responsible for payment of a total of

$50 in prosecution costs.

¶12    Finally, Jordan asserts he was entitled to receive credit for three days of pre-trial

incarceration on the second count of criminal mischief pursuant to the requirements of

                                             5
§ 46-18-403(1), MCA. The City does not dispute Jordan served three days of pre-trial

incarceration for which he did not receive credit against his sentence. Rather, the City

asserts Jordan failed to raise this issue at the lower court level and, as such, the court lacks

jurisdiction to address this issue on appeal. Jordan counters he is not attacking the validity

of his criminal convictions, but merely wants to receive credit for the three days as provided

in § 46-18-403(1), MCA. It is well-established we will not address an issue raised for the

first time on appeal. State v. Gunderson, 2010 MT 166, ¶ 99, 357 Mont. 142, 237 P.3d 74.

Jordan failed to raise the issue of pre-trial incarceration credit to the Municipal Court or

District Court; thus, we will not address the issue on appeal.

¶13    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶14    Reversed and remanded to the Municipal Court to amend the revocation and

sentencing order consistent with this opinion.



                                                   /S/ INGRID GUSTAFSON

We concur:

/S/ LAURIE McKINNON
/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER
/S/ JIM RICE




                                               6